NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                            June 30, 2015

      Hon. Robert E. Bell                            Hon. William A. White
      District Attorney                              Attorney at Law
      115 W. Main Street, Rm. 205                    PO Box 7422
      Edna, TX 77957                                 Victoria, TX 77903-7422
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00743-CR
      Tr.Ct.No. 13-11-9158
      Style:    Charles Dane Hill v. The State of Texas

             Appellant’s motion for leave to file brief and appellant’s motion to consolidate this
      appeal with cause nos. 13-14-00742-CR and 13-14-00744-CR for purposes of briefing
      were this day GRANTED by this Court. The brief has been ordered filed as of June 17,
      2015, the date of receipt.

                                                Very truly yours,



                                                Cecile Foy Gsanger, Clerk

      CFG:dot